Citation Nr: 1413258	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-07 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 2005 for the grant of service connection for residuals of penile injury with post-operative residuals of a retained foreign body in the scrotum.

2.  Entitlement to an initial rating higher than 10 percent for residuals of penile injury with post-operative residuals of a retained foreign body in the scrotum.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before the undersigned at a May 2013 hearing, and a transcript of the hearing has been associated with his claims folder.

When service connection was originally granted, the disability at issue was characterized as residuals of a retained foreign body in the scrotum.  After the Veteran expressed disagreement with the effective date and rating, the RO issued a statement of the case in March 2011 in which it re-characterized the issue as including residuals of a penile injury.  The Board has acceded to this change and characterized the issues in accordance with the RO's action.

(The appeal for a higher initial rating is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A claim of service connection for fragment in the penis and scrotum was denied by an October 1974 rating decision as there was no medical evidence of any such disability; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  The Veteran submitted a petition to reopen a claim of service connection for fragment in the groin on December 30, 2002.



CONCLUSION OF LAW

The criteria for the award of an effective date of December 30, 2002, for the grant of service connection for residuals of penile injury and post-operative residuals of a retained foreign body in the scrotum have been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156, 3.303, 3.310, 3.400, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal for an earlier effective date for the grant of service connection arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and some of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected disability.  Although the evidence reflects that there may be additional VA treatment records and private medical records that have not yet been obtained, such records post-date the current effective date of service connection for the disability at issue in this case and are not relevant to the effective date issue.  

There is no other reported relevant evidence that remains outstanding; nor is there any indication of the need for additional examinations or opinions with respect to the effective date issue on appeal.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The current effective date of service connection for residuals of penile injury and post-operative residuals of a retained foreign body in the scrotum is May 5, 2005, the date that the Veteran was contacted by telephone and clarified that he wished to reopen a claim of service connection for residuals of a shell fragment wound to the penis.  The Veteran's initial claim of service connection for a shrapnel wound to the penis was received on January 28, 1974.  The RO denied this claim in an October 1974 rating decision as there was no medical evidence of any shrapnel wound to the penis.  Specifically, it was explained that although X-rays of the penis indicated that there may have been some small metallic fragments in the penis, further interpretation of the X-rays revealed that there was no evidence of any opaque foreign bodies in the penis, either metallic or otherwise.  Also a special surgical examination of the penis and scrotum did not reveal any palpable evidence of wounds or palpable foreign bodies.  Thus, it was not confirmed that there were any retained shrapnel fragments.

The Veteran did not submit a timely appeal to the October 1974 rating decision.  He claims, however, that he did not submit a notice of disagreement with the decision because he never received notice of the decision or of his appellate rights.  In this regard, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id.  Rather, the Veteran bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Clarke v. Nicholson, 21 Vet. App. 130 (2006).  Once the presumption of regularity has been rebutted, the burden shifts to VA to show that regular mailing practices were followed in mailing the document in question in accordance with applicable laws and regulations, or that the Veteran actually received the notice.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).

Despite the fact that the Veteran claims that he did not receive any notice of the October 1974 rating decision, a "Disability Award" form (VA Form 21-6798) dated in October 1974 is included in the claims file.  This document indicates that a "Control Document and Award Letter" (VA Form 20-822) and an attached "Increased Disability Compensation" form (VA Form 21-6754) had been processed, that a copy of the relevant documents had been sent to the Veteran's representative at that time (Disabled American Veterans), and that one of the decisions addressed in these documents was the denial of service connection.  These documents serve as indicia of mailing and notification of the October 1974 rating decision as well as the Veteran's appellate rights.  The Veteran's address that is included on the VA Form 21-6798 is the same address that was included on various other documents in the claims file that are dated in 1974 (including a February 1974 "Declaration of Marital Status" form (VA Form 21-686c) that was signed and completed by the Veteran.)  Moreover, the Veteran indicated during the May 2013 hearing that he was possibly living at that street address at the time of the October 1974 rating decision.  Also, there is no indication that any notice of that decision was returned as undeliverable.

Hence, there is no "clear evidence" that either VA's mailing practices were not regular or that its regular mailing practices were not followed (especially in light of the existence of the October 1974 VA Form 21-6798).  Therefore, it is presumed that the Veteran was notified of the October 1974 denial.  As he did not appeal that determination and new and material evidence was not received within one year of the decision, the October 1974 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In a December 2002 statement (VA Form 21-4138), the Veteran indicated that he wished to file a claim of service connection for, among other things, groin pain.  He explained that he had shrapnel fragments in his groin from an explosion in combat and that the fragments caused pain and discomfort.  This statement was received by the RO on December 30, 2002.  As the Veteran described symptoms of a groin disability, his claim sufficiently identified the benefit sought and the December 2002 VA Form 21-4138 is considered an informal claim of service connection for a penile/scrotal disability.  A rating decision was subsequently issued in July 2003, but it did not include the issue of entitlement to service connection for a penile/scrotal disability.  In November 2005, the RO denied the claim and the Veteran appealed to the Board.

In the October 2009 rating decision, the RO granted service connection for post-operative residuals of a retained foreign body in the scrotum based upon the Board's grant of service connection for this disability in a September 2009 decision.  The current appeal originates from the October 2009 decision.  As the Veteran submitted an informal claim for a penile/scrotal disability in December 2002 and it was not finally adjudicated until it was granted by the Board in 2009, the Veteran's December 2002 claim remained pending at the time of the 2009 allowance.

Moreover, the Board granted service connection for post-operative residuals of a retained foreign body in the scrotum based on the fact that the Veteran had experienced a scrotal mass during the claim period, that he had sustained fragmentation wounds to the groin while serving in combat, and that he had experienced a continuity of symptomatology in the years since service.  As the Veteran was diagnosed as having a disability and service connection was granted based upon a continuity of symptomatology in the years since service, he met the criteria for service connection for a scrotal disability prior to his December 30, 2002, application to reopen.  There is no evidence of any unadjudicated formal or informal claim of service connection for a scrotal/penile disability subsequent to the October 1974 denial and prior to December 30, 2002.  Since entitlement arose prior to the claim, the proper effective date for the grant of service connection is December 30, 2002.


ORDER

Entitlement to an effective date of December 30, 2002, for the grant of service connection for residuals of penile injury with post-operative residuals of a retained foreign body in the scrotum is granted.


REMAND

The Veteran was afforded a VA examination in August 2012 to assess the severity of his service-connected residuals of a retained foreign body in the scrotum.  The nurse practitioner who conducted the examination reported that a scrotal lump was surgically removed in 2008 and that the Veteran reportedly experienced occasional aching at the surgical site.  The examiner then provided conflicting reports as the nature of the residuals of the scrotal surgery in that he reported both that there were scars related to the Veteran's service-connected scrotal disability and that no residuals of any surgical scar from 2008 could be observed upon examination.

VA treatment records dated in October and November 2012 and treatment records from James P. Lovinggood, M.D. dated in March 2013 indicate that the Veteran experienced penile/scrotal pain and that examinations revealed a scar at the left penoscrotal junction.  Also, a scrotal skin lesion excision was performed in November 2012 and a biopsy revealed epidermal erosion with acute and chronic inflammation and dermal eosinophils.  In light of the conflicting information in the August 2012 VA examination report and the subsequent evidence of a penile/scrotal scar and removal of a scrotal skin lesion, the Board finds that a new VA examination is necessary to assess the current severity of the Veteran's service-connected penile/scrotal disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A March 2013 examination report from Dr. Lovinggood indicates that the Veteran was referred for genitourinary treatment by VA and that he had received recent VA outpatient genitourinary treatment.  The VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are contained in the St. Louis Vista electronic records system and are dated to October 2009 and from October 2012 to January 2013.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, Dr. Lovinggood's March 2013 examination reports reflect that the Veteran was scheduled for follow-up treatment (identified as being in 2 weeks and 1 year).  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any additional relevant treatment records from Dr. Lovinggood.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall implement the Board's decision with respect to the award of an effective date of December 30, 2002 for the grant of service connection for residuals of penile injury with post-operative residuals of a retained foreign body in the scrotum and assign a disability rating for the period from December 30, 2002, to May 5, 2005.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a penile/scrotal disability contained in the St. Louis Vista electronic records system and dated from October 2009 through October 2012 and from January 2013 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a penile/scrotal disability from Dr. Lovinggood.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.
If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA genitourinary examination with an examiner other than the one who conducted the August 2012 VA examination to evaluate the current severity of his service-connected residuals of penile injury and post-operative residuals of a retained foreign body in the scrotum.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all residuals of the Veteran's retained foreign body in the scrotum (including, but not limited to, any skin and neurologic impairment.)  

The examiner should specifically report the nature and severity of any scars associated with the service-connected residuals, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful should also be noted.
The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his penile/scrotal disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

6.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


